IN THE DISTRICT COURT OF APPEAL
KENNETH E. HIGGINS and                      FIRST DISTRICT, STATE OF FLORIDA
DEETE HIGGINS, on behalf of
themselves and all others similarly         NOT FINAL UNTIL TIME EXPIRES TO
situated,                                   FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
      Appellants,
                                            CASE NO. 1D14-2284
v.

COMMONWEALTH LAND TITLE
INSURANCE COMPANY,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

John S. Mills and Courtney Brewer of the Mills Firm, P.A., Tallahassee; Robert J.
Axelrod of Axelrod & Dean LLP, New York, New York; P. Scott Russell, IV of P.
Scott Russell, P.A., Jacksonville; Jeffery M. Liggio and Geoff S. Stahl of Liggio
Benrubi, West Palm Beach, for Appellants.

Peter D. Webster of Carlton, Fields, Jorden, Burt, P.A., Tallahassee; Marty J.
Solomon and Joseph H. Lang, Jr. of Carlton, Fields, Jorden, Burt, P.A., Tampa, for
Appellee.

Alexandra J. Overhoff, Tallahassee, for Amicus Curiae Florida Land Title
Association.

PER CURIAM.

      AFFIRMED. See generally Bleich v. Chicago Title Ins. Co., 117 So. 3d

1163, 1165 (Fla. 3d DCA 2013), review denied, 134 So. 3d 445 (Fla. 2014).
ROBERTS, C.J., BENTON, and LEWIS, JJ., CONCUR.




                                 2